Citation Nr: 0947792	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  07-24 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the reduction of disability rating for service-
connected schizophrenia, paranoid type, from 100 percent to 
70 percent as of March 1, 2007, was proper.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1978 to April 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which reduced the Veteran's disability 
rating to 70 percent from 100 percent, as of March 1, 2007.  

In October 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge 
(Videoconference hearing); a copy of this transcript is 
associated with the record.   

The Board notes that, at his Videoconference hearing, the 
Veteran indicated that he was recently hospitalized for his 
service-connected schizophrenia and that his condition had 
recently gotten worse.  The Board finds that this is a claim 
for an increased rating for his service-connected 
schizophrenia, which has not been adjudicated by the RO.  As 
such, this claim is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  By a December 1996 rating decision, the RO increased the 
Veteran's disability rating for his service-connected 
schizophrenia, paranoid type, to 100 percent, effective May 
3, 1995.

2.  Following VA examinations conducted in July 2005 and 
September 2006, the RO proposed to reduce the disability 
rating for the service-connected schizophrenia, paranoid 
type, from 100 percent to 70 percent.

3.  By a letter dated in September 2006, the RO notified the 
Veteran that medical evidence reflected improvement in his 
condition and that the RO proposed to reduce the 100 percent 
disability rating; the letter was accompanied by a copy of a 
rating decision for the proposed reduction.

4.  By a rating decision dated in December 2006, the RO 
implemented a reduction to 70 percent, effective March 1, 
2007.  Notice of the reduction was mailed to the Veteran the 
same month.

5.  A comparison of the medical evidence upon which a 100 
percent disability rating was awarded with the evidence 
received in connection with the rating reduction reflects 
improvement in the service-connected schizophrenia, paranoid 
type, meeting the criteria for a 70 percent disability 
rating. 


CONCLUSION OF LAW

The reduction for schizophrenia, paranoid type, to 70 percent 
effective March 1, 2007 was proper.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.105(e), 3.344, 4.130, 
Diagnostic Code 9203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to the VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits, the Board points 
out that the procedural framework and safeguards set forth in 
38 C.F.R. § 3.105(e) governing rating reductions were 
explained to the Veteran in adequate detail in a September 
2006 letter prior to the rating reduction in December 2006, 
and he was provided sufficient opportunity to present 
additional argument and evidence in opposition to the 
reduction.  This is discussed in detail below.

In this case the Veteran is challenging a December 2006 
rating decision which reduced the rating for his service-
connected schizophrenia, paranoid type, from 100 percent to 
70 percent.  At the aforementioned hearing on appeal, he 
testified that he is entitled to a restoration of the 100 
percent rating formerly in effect for his schizophrenia, 
paranoid type.  He stated that there has been no improvement 
in the symptomatology attributable to his service-connected 
schizophrenia. 

The provisions of 38 C.F.R. § 3.105 apply to reductions.  38 
C.F.R. § 3.105(e) requires that, when a reduction in 
evaluation of a service-connected disability is considered 
warranted, and a reduction will result in a decrease in 
payment of compensation benefits being made, a rating 
proposing reduction will be prepared setting forth all 
material facts and reasons.  The beneficiary will be notified 
and furnished detailed reasons therefore and given 60 days 
for presentation of additional evidence to show that 
compensation payments should be continued at the current 
level.  If additional evidence is not received within that 
period, a final rating action will be taken and the award 
will be reduced effective the last day of the month in which 
a 60-day period from the date of notice to the beneficiary of 
the final rating action expires.  Additionally, under 38 
C.F.R. § 3.105(i), the advance written notice concerning a 
proposed rating reduction must inform the beneficiary that he 
has a right to a predetermination hearing provided that a 
request for such a hearing is received by VA within 30 days 
from the date of the notice.  The procedural framework and 
safeguards set forth in 38 C.F.R. § 3.105 governing rating 
reductions are required to be followed by VA before it issues 
any final rating reduction.  See Brown v. Brown, 5 Vet. App. 
413, 418 (1993).

As a preliminary matter, the Board notes that the Veteran 
does not contend, and the evidence does not reflect, 
noncompliance with the procedural requirements for rating 
reductions.  The RO sent the Veteran a letter in September 
2006 advising him of the proposed reduction for his service-
connected schizophrenia, paranoid type from 100 percent to 70 
percent, and included a copy of the rating decision for the 
proposed reduction.  The letter informed the Veteran that he 
could submit additional evidence to show that the 
compensation payments should be continued at the then-current 
levels, and that if no additional evidence was received 
within 60 days, his disability evaluation would be reduced.  
Furthermore, the appellant was advised of his right to 
request a personal hearing 'to present evidence or argument 
on any important point in your claim.  The Veteran did not 
request a hearing at this time and did not submit any 
additional evidence.  Thereafter, more than 60 days later, 
the RO, in a December 2006 rating decision, effectuated the 
reduction.  The proper procedure was followed for 
effectuating a reduction in this matter.

Specific requirements must be met in order for VA to reduce 
certain ratings assigned for service-connected disabilities.  
See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 
Vet. App. 277 (1992).  The requirements for reduction of 
ratings in effect for five years or more are set forth at 38 
C.F.R. § 3.344(a) and (b), which prescribe that only evidence 
of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

However, with respect to other disabilities that are likely 
to improve (i.e., those in effect for less than five years), 
re-examinations disclosing improvement in disabilities will 
warrant a rating reduction.  38 C.F.R. § 3.344(c).  
Specifically, it is necessary to ascertain, based upon a 
review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in disability 
and whether examination reports reflecting change are based 
upon thorough examinations.  In addition, it must be 
determined that an improvement in a disability has actually 
occurred and that such improvement actually reflects an 
improvement in the Veteran's ability to function under the 
ordinary conditions of life and work.  See Brown, 5 Vet. App. 
at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 
38 C.F.R. 3.344(c).

In determining whether a reduction was proper, the Board must 
focus upon evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had actually improved.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be 
emphasized, however, that such after-the-fact evidence may 
not be used to justify an improper reduction.

As to the above, under 38 C.F.R. § 3.344(c), the pertinent 
disability rating must have continued for five years or more 
before the criteria in paragraphs (a) and (b) of that section 
become applicable.  Here, the 100 percent evaluation was 
granted in a December 1996 rating decision with an effective 
date of May 3, 1995, and reduced to 70 percent in a December 
2006 rating decision, effective March 1, 2007, it had been in 
effect for over five years.  As such, the provisions of 38 
C.F.R. § 3.344(a) and (b) are directly applicable in this 
instance.

During the pendency of the appeal, the criteria for 
evaluating psychiatric disorders in the VA Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. § Part 4 
(1996), was amended effective November 7, 1996.  See 61 Fed. 
Reg. 46728 (September 5, 1996).  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991) to the extent it held that where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant should apply); see also VAOPGCPREC 7-2003 (Nov. 19, 
2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114 (2008).

Although VA has the authority to amend the rating criteria, 
in no event shall such an amendment to the diagnostic codes 
result in a reduction to a Veteran's disability rating unless 
an improvement in a Veteran's disability is shown to have 
occurred. 
38 U.S.C.A. § 1155.

Where an amendment to the regulations has taken place since 
the original assignment of the disability rating to be 
reduced, the VA General Counsel has determined that the RO 
must first determine if a reduction would be warranted under 
the pre-amendment regulations. When an improvement in a 
disability sufficient to warrant a reduction under the old 
criteria occurs, the adjudicators should apply the new 
criteria, 'even in cases where their application will result 
in a rating reduction greater than would result from 
application of the old rating criteria.'  VAOPGCPREC 19-92.

As noted above, the Veteran's disability rating was initially 
increased to 100 percent in a December 1996 rating decision, 
which was based upon a September 1995 VA examination and a 
May 1996 Social and Industrial Survey.  

The Veteran's service-connected schizophrenia was rated under 
Diagnostic Code 9203 as in effect at that time, which 
pertained to schizophrenia, paranoid type.  Ratings under 
this Diagnostic Code hinge on the Veteran's overall social 
and industrial impairment.  A 70 percent rating is warranted 
for severe social and industrial impairment (manifested by 
lesser symptomatology than is required for a total schedular 
rating) and a 100 percent disability rating is warranted when 
the Veteran's psychosis comprises active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizzarreness as to produce total social and industrial 
inadptability.  38 C.F.R. § 4.132, Diagnostic Code 9203 
(1996). 

The September 1995 VA examination shows that the Veteran 
described his current status as "so so" and that he denied 
a history of visual hallucinations but he admitted to daily 
auditory hallucinations including commands.  He had attempted 
suicide in 1988 but denied other attempts and denied recent 
thoughts of suicide.  Sleep was "pretty good" and his 
appetite was adequate.  He lived alone in a house and had 
been unemployed since 1992.  Upon examination, the Veteran 
was well developed, appropriately dressed and adequately 
groomed and exhibited no unusual motor activity.  His speech 
was unremarkable, his mood was mildly hostile and suspicious, 
as was his affect.  He denied hallucinations throughout the 
interview.  He expressed no clearly identifiable delusions 
but did admit that he gets along poorly with his family 
because they seemed against him.  He denied intentions to 
harm himself or others and was precisely oriented to time, 
person, place and situation.  Remote, recent and immediate 
recall were good.  He was estimated to be at average 
intelligence.  Judgment to avoid common danger and 
abstracting ability were adequate and his insight was noted 
to be poor.  The examiner noted that the Veteran would find 
it markedly difficult to engage in and sustain gainful 
activity and would be unable to accept supervision or relate 
effectively.  His limitations appeared to be severe and he 
would most likely adapt poorly to changes in work and would 
find it difficult to maintain efficiency because of frequent 
conflicts with co-workers and supervisors.  The diagnoses 
were continuous schizophrenia, paranoid type and antisocial 
personality.  

A May 1996 Social and Industrial Survey performed in order to 
assess the impact the Veteran's service-connected disability 
had on his social/employment capabilities reflected that the 
Veteran lived with his family and had lived there for about 
20 years.  The Veteran indicated that he mostly stayed in his 
house because he was too uncomfortable mixing with people, 
but did go out twice per day.  He indicated that his last 
employment was about two to three years prior to the survey, 
when he worked for a door factory for about six months.  He 
was terminated after shooting a co-worker, for which he was 
fined and spent several months in jail.  At the time of the 
survey, he was on probation.  He indicated that he continued 
to experience auditory hallucinations, mostly hearing his 
name called.  He said the voice calling was unpredictable, 
occurring in calm and tense situations.  The examiner noted 
that the Veteran was alert, fully oriented and cooperative 
during the interview.  His mood and affect appeared to be 
mildly hostile and suspicious.  He was appropriately dressed 
and adequately groomed.  The examiner suspected the 
continuous distress he reported with his family, 
relationships and general social relationships was accurate.  
The examiner concluded that he doubted that he could maintain 
gainful employment due to an impaired ability to cope with 
inherent conflicts and change in the workplace.  

The Board finds that the Veteran was rated at 100 percent in 
accordance with these criteria.  The September 1995 examiner 
noted that the Veteran would find it markedly difficult to 
engage in and sustain gainful activity and would be unable to 
accept supervision or relate effectively and that his 
limitations appeared to be severe and he would most likely 
adapt poorly to changes in work and would find it difficult 
to maintain efficiency because of frequent conflicts with co-
workers and supervisors.   The May 1996 Social and Industrial 
Survey report reflected that the continuous distress he 
reported with his family, relationships and general social 
relationships was accurate and that it was doubtful that the 
Veteran could maintain gainful employment due to an impaired 
ability to cope with inherent conflicts and change in the 
workplace.  38 C.F.R. § 4.132, Diagnostic Code 9203 (1996). 

Since the Veteran's 100 percent disability rating was in 
effect for more than 5 years, only evidence of sustained 
material improvement under the ordinary conditions of life, 
as shown by more than one full and complete examination, can 
justify a reduction.  See Brown v. Brown, 5 Vet. App. 413, 
417-18 (1995).  The Board notes that the Veteran's disability 
rating was reduced based upon two examinations conducted in 
July 2005 and September 2006.  

A July 2005 VA examination report shows that the examiner 
noted that there was no mental health follow up in the 
Veteran's records, and that there was no documentation 
regarding his progress.  The Veteran indicated that he 
continued to experience auditory hallucinations that 
criticized him all the time.  He had a flat affect.  He 
denied suicidal and homicidal ideations or plans and current 
symptoms of thought insertion, thought withdrawal or thought 
control.  The examiner noted that the Veteran's daily 
symptoms resulted in a moderate impairment in social and 
occupational functioning and that he had not been able to 
work since 1991 because of his mental disability.  There was 
no history of any complete remission of his symptoms.  With 
regard to his employment, he had a history of difficulty 
staying focused to tasks, angry outbursts, interpersonal 
conflicts, frequent reprimands, missed time due to mental 
illness and firings.  At the time of the examination, the 
Veteran lived alone and could perform his activities of daily 
living without difficulty.  

Upon examination, the Veteran was alert and oriented to time, 
place and person.  He was casually dressed and well groomed. 
The Veteran was minimally cooperative during the interview 
and was guarded in his responses and did not volunteer very 
much information.  His psychomotor activity was normal and 
there was evidence of involuntary movements.  His gait was 
normal, his eye contact was adequate and his affect was 
irritable.  The Veteran described his mood as "somber."  
His speech was normal in amount, rate and rhythm and his 
thought processes and content were goal directed and 
coherent.  He denied suicidal/homicidal ideation or plan, and 
there was no evidence of obsessions or compulsions.  He 
denied thought insertion, thought withdrawal and thought 
control.  He reported chronic auditory hallucinations but 
denied visual hallucinations.  His memory was grossly intact 
for recent and remote events and his insight was limited.  
The examiner diagnosed schizophrenia, paranoid type with poor 
psychosocial support and assigned a GAF score of 60.  The 
examiner noted that the Veteran met the criteria for a 
diagnosis of schizophrenia, paranoid type.  The examiner 
noted that it was a chronic condition and there had not been 
any remissions.  

At the time of the examination, the Veteran was not receiving 
any mental health treatment and the examiner noted that it 
was likely that his psychoses might improve with psychotropic 
medication management and supportive therapy.  

The examiner noted that the GAF score of 60 reflected 
moderate impairment in social functioning and that the 
Veteran had not been able to work since 1991 because of his 
mental disability.  There was a history of being fired from 
several jobs, interpersonal conflicts with bosses, 
supervisors and coworkers, frequent reprimands on the job and 
missed time from work due to his mental illness.  The 
examiner noted that the primary psychiatric disability was in 
the social realm, in that his overall quality of life 
appeared to be compromised secondary to his mental illness.  
He was socially isolated and there was a history of inability 
to tolerate stressful situations resulting in impulsive or 
dangerous behavior.  

The examiner concluded that the Veteran was employable 
although there were moderate deficits in psychosocial 
functioning.  Based upon previous history of problems at 
work, be may be successful performing solitary tasks with 
minimal interaction with others.  Placement in a structured 
supportive work environment may be helpful in directly 
addressing his emotional needs and offering psychosocial 
support.  There was no observable impairment in thought 
processes or communications.  The Veteran appeared to be 
competent to manage VA funds in his own best interest.  

A September 2006 VA examination report shows that the Veteran 
reported that he heard voices of people talking inside his 
head that have told him to hurt other people in the past.  He 
occasionally had obeyed these voices and had attempted to 
hurt his mother, ex-wife and friends.  The Veteran also 
reported seeing flashes of something that was not there, but 
was very evasive about the frequency of auditory and visual 
hallucinations.  The Veteran reported that he always felt 
paranoid and that people interfered with whatever he tried to 
accomplish.  He also felt that people were plotting against 
him.  He felt depressed at times and was more reclusive, and 
did not want to interact with other people.  He denied any 
suicidal ideations, but did admit that he tried to hang 
himself about ten to fifteen years prior when he was having 
problems with his girlfriend at that time.  The Veteran felt 
paranoid all the time but was very evasive about the 
frequency of his symptoms.  The examiner noted that the 
severity of his symptoms was moderate.  The Veteran reported 
that he used to do odd jobs such as security and maintenance 
work since his discharge from the service, but had not able 
to work for he last four to five years.  The Veteran 
indicated that he had difficulty following orders and he 
would not do things, which he did not think was right, and 
got into conflict with the supervisors.  The Veteran reported 
that he did not have a social life and spend most of his time 
with his 82 year old mother and helped her take care of 
herself.  The Veteran stated that he mostly stayed at home 
and played games on the computer.  He denied any other 
recreational activities such as hunting, fishing, going out 
to eat or watching movies.  No manic symptoms were listed.  
The Veteran was being treated with Paxil and Zyprexa, and 
reported that these medications were controlling his 
schizophrenia.  He had been hospitalized by his daughter 
several times; his last hospitalization was in 1998.  The 
examiner noted that the Veteran's schizophrenia was a chronic 
condition and that he had no remissions.  The Veteran denied 
having any family, friendship or legal problems.  The 
examiner indicated that the Veteran was capable of 
independent living and did not need any assistance in 
feeding, bathing or clothing himself.  He got along very well 
with his mother and went to church every Sunday.  The Veteran 
was unemployed at the time of the examination.  There was no 
impairment of his thought process or communication noted 
during the interview and no inappropriate behavior, except 
that he had a tendency to get upset and easily agitated.  

Upon examination, the Veteran was casually dressed and 
adequately groomed. He was alert and oriented to time, place 
and person and his mood was described as moderate with 
restricted and somewhat irritable affect.  Speech was normal 
in rate, volume and tone, thought process was good without 
any flight of ideas, hallucinations, delusive associations or 
ideas of reference.  His memory was intact and he denied any 
suicidal or homicidal thoughts.  Concentration, attention, 
insight and judgment were intact.  The diagnosis was chronic 
paranoid schizophrenia, with poor psychosocial support and 
moderate stressors.  The examiner assigned a GAF score of 58 
and noted that the highest over the previous year had been 
60.  

The examiner noted that there was no impairment of his 
thought process or communication and he had a tendency to get 
easily upset and was somewhat irritable.  The Veteran did 
have some depressive symptoms which were related to his 
service-connected schizophrenia.  The Veteran's systems of 
schizophrenia appeared to cause moderate to severe industrial 
dysfunction and moderate social dysfunction.  The Veteran was 
considered able to manage his VA financial matters in his own 
best interest. 

Comparing the nature and severity of the Veteran's condition 
at that time with his current condition, the Board finds that 
improvement has occurred under the old criteria.  The July 
2005 examiner noted that the Veteran was employable although 
there were moderate deficits in psychosocial functioning and 
that he may be successful performing solitary tasks with 
minimal interaction with others.  Placement in a structured 
supportive work environment would be helpful in directly 
addressing his emotional needs and offering psychosocial 
support and there was no observable impairment in thought 
processes or communications.  While the September 2006 VA 
examiner indicated that the Veteran's systems of 
schizophrenia appeared to cause moderate to severe industrial 
dysfunction and moderate social dysfunction, there is no 
indication that the Veteran's symptomatology resulted in 
active psychotic manifestations of such extent, severity, 
depth, persistence or bizzarreness as to produce total social 
and industrial inadaptability.  This symptomatology more 
closely approximates a 70 percent disability rating under the 
old criteria.  38 C.F.R. § 4.132, Diagnostic Code 9203 
(1996). 

Since the Board finds that an improvement in the Veteran's 
service-connected schizophrenia under the old criteria has 
occurred, pursuant to VAOPGCPREC 19-92, the Board must 
evaluate his service-connected schizophrenia under the new 
criteria, to determine if a reduction under the new criteria 
is proper.  

Under the current criteria pertaining to mental disorders, a 
70 percent disability rating is warranted with occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent disability rating is warranted with total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9203 (2009). 

The Board finds that, under the current rating criteria, the 
Veteran's schizophrenia warrants a 70 percent disability 
rating, and therefore the reduction is proper.  The July 2005 
and September 2006 VA examination reports do not show any 
evidence of gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name as to 
result in total occupational and social impairment.  The 
current nature and severity of the Veteran's service-
connected schizophrenia more closely approximates a 70 
percent disability rating, with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood.  The July 2005 VA examiner found that the Veteran 
had moderate impairment in social functioning and that the 
Veteran had a history of being fired from several jobs, 
interpersonal conflicts with bosses, supervisors and 
coworkers, frequent reprimands on the job and missed time 
from work due to his mental illness.  The examiner noted that 
his overall quality of life appeared to be compromised 
secondary to his mental illness and that he was socially 
isolated and there was a history of inability to tolerate 
stressful situations resulting in impulsive or dangerous 
behavior.  The examiner concluded that, while the Veteran was 
employable, there were moderate deficits in psychosocial 
functioning.  At his September 2006 VA examination, the 
examiner noted that the Veteran had a tendency to get easily 
upset and was somewhat irritable and had some depressive 
symptoms which were related to his service-connected 
schizophrenia.  The examiner concluded that the Veteran's 
systems of schizophrenia appeared to cause moderate to severe 
industrial dysfunction and moderate social dysfunction.  As 
such, the Board finds that his current symptomatology more 
closely meets the criteria for a 70 percent disability rating 
under the current criteria.  38 C.F.R. § 4.130, Diagnostic 
Code 9203 (2009). 

As the preponderance of the evidence is against the Veteran's 
claim, the "benefit-of-the-doubt" rule is not applicable and 
the Board must deny his claim.  See 38 U.S.C.A. § 5107(b).


ORDER

The reduction of disability rating for service-connected 
schizophrenia, paranoid type, from 100 percent to 70 percent 
as of March 1, 2007, was proper.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


